[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            NOVEMBER 14, 2005
                               No. 04-10715                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 03-00250-CR-T-30-MSS


UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                    versus

ANDREW STEVEN JACKSON,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (November 14, 2005)

Before CARNES, HULL and PRYOR, Circuit Judges

PER CURIAM:

     Robert C. Port, appointed counsel for Andrew Steven Jackson in this direct
criminal appeal, has filed a motion to withdraw, accompanied by a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED and appellant’s conviction and sentence are AFFIRMED.




                                         2